          Case 1:19-cr-00406-DCN Document 9 Filed 12/17/19 Page 1 of 1
                     UNITED STATES DISTRICT COURT
                         DISTRICT OF IDAHO
                 U.S. MAGISTRATE JUDGE MINUTE ENTRY
Video Initial Appearance
Video Arraignment


MAGISTRATE JUDGE: Candy W. Dale                              DATE: December 17, 2019
DEPUTY CLERK: Amy T/Sunny T                                  TIME: 11:34 – 11:45 a.m. (MT)
ESR: Sunny T                                                 Coeur d’ Alene to Boise, ID
                                                             (recorded in Boise)

       UNITED STATES OF AMERICA vs. COLTON DUNE TURNER
                               1:19-cr-406-DCN

Counsel for:    United States (AUSA): Justin Whatcott
                Defendant: Debra Groberg, retained counsel
                Probation: LaQuisha Pierre-Louis


Defendant waived personal appearance.
Defendant appears on a warrant.
Constitutional Rights advised.
Maximum Penalties Provided.
Defendant sworn.
(X) Indictment ( ) Information ( ) Complaint
       (X) Copy furnished to defendant/understands the charges and maximum penalties
       ( ) Read by Clerk (X) Waived Reading ( ) Read by Interpreter


PLEA: NOT GUILTY

Parties made elections and Procedural Order entered. Jury Trial is set for February 18, 2020 at
1:30 p.m. before Judge David C. Nye in Boise, Idaho. Telephone readiness conference set for
February 4, 2020 at 4:00 p.m. with the Government to initiate the call.

Defendant advised of rights to a detention hearing and defendant requested a hearing.

Detention Hearing set for December 20, 2019 at 9:00 a.m. before Judge Candy W. Dale.
Order of Temporary Detention entered.
Counsel to retain a copy of the Pretrial Services report.
Defendant remanded to the custody of the USMS.
